STATE OFFICERS AND EMPLOYEES GOVERNOR Where a bill is presented to the Governor within the last five (5) calendar days of the first regular session of the Legislature and within fifteen (15) days after adjournment of such first session the Governor takes action to veto such bill, the bill fails to become law by operation of the "pocket veto" provision of Article VI, Section 11 of the Oklahoma Constitution, since the post-adjournment gubernatorial veto has the same effect as a "pocket veto," and, therefore, such bill may not be reconsidered during the second regular session for purposes of attempting to override the veto.  The Attorney General has considered your request for an opinion wherein you ask the following question: "Under Article VI, Section 11 of the Oklahoma Constitution, can the Legislature, during the second regular session of a particular Legislature, reconsider (i.e. attempt to override a gubernatorial veto) a bill that was presented to the Governor during the last five (5) calendar days of the first regular session of said Legislature, and subsequently vetoed by the Governor within fifteen (15) days after the adjournment of said first regular session?" Article VI, Section 11, of the Oklahoma Constitution initially provides for gubernatorial veto, by requiring the return of the vetoed bill, within five (5) days, to the house in which it originated for reconsideration for purposes of overriding the veto. That section goes on, however, to provide as follows: "If any bill or resolution shall not be returned by the Governor within five (5) days (Sundays excepted) after it shall have been presented to him, the same shall be a law in like manner as if he had signed it, unless the Legislature shall, by their adjournment, prevent its return, in which case it shall not become a law without the approval of the Governor. No bill shall become a law after the final adjournment of the Legislature, unless approved by the Governor within fifteen days of such adjournment." (Emphasis added) The above-quoted constitutional provision contemplates that gubernatorial veto of a bill and its return to and reconsideration by the Legislature will occur prior to adjournment of the Legislature, and that where the Legislature adjourns and prevents the return of a bill for reconsideration, there can be no reconsideration if the Governor chooses not to approve the bill within 15 days after adjournment. This latter provision is known as the "pocket veto" provision.  In Attorney General's Opinion No. 67-203, issued to the Honorable George Camp, State Representative, it was held that this "pocket veto" provision of Article VI, Section11 of the Oklahoma Constitution applied upon adjournment sine die of the First Session of the Thirty-first Legislature. It would, therefore, follow that the "pocket veto" provision of Article VI, Section 11 applies upon the adjournment of each annual session of the Legislature. In the present instance since that Legislature presented the bill to the Governor within the last five days of session, its adjournment prevented the return of the bill for reconsideration during that session. The "pocket veto" provision, therefore, came into operation and without the Governor's affirmative approval of the bill within fifteen days after adjournment, the bill failed to become law by virtue of the operation of the "pocket veto" provision and the post-adjournment gubernatorial action to veto has the same effect as the "pocket veto." Thus, the bill having failed to become law by operation of the "pocket veto" provision of Article VI, Section 11 of the Oklahoma Constitution, cannot be reconsidered by the Legislature during the second regular session of that Legislature for purposes of overriding the post-adjournment gubernatorial action to veto because Article VI, Section 11 makes no provision for such reconsideration by the Legislature.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Where a bill is presented to the Governor within the last five (5) calendar days of the first regular session of the Legislature and within fifteen (15) days after adjournment of such first session the Governor takes action to veto such bill, the bill fails to become law by operation of the "pocket veto" provision of Article VI, Section 11 of the Oklahoma Constitution, since the post-adjournment gubernatorial veto has the same effect as a "pocket veto," and, therefore, such bill may not be reconsidered during the second regular session for purposes of attempting to override the veto.  (GERALD E. WEIS)